DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-20 are pending and rejected.
Specification
The disclosure is objected to because of the following informality:
Each page of the specifications, including the claims and the abstract, must be numbered consecutively, starting with 1 (see 37 CFR 1.52(b)(5) & MPEP § 608.01(I)). Currently, only the first page of the specification has a page number. Appropriate correction is required.
Claim Objections
Claims 9 & 20 are objected to because of the following informalities:
Regarding Claims 9 & 20, Claims 9 & 20 recite the limitation “the minimum transmittance T of the narrow-band filter is >92% [emphasis added]” on Lines 4-5. While Applicant is permitted to include mathematical equations in the claims (see MPEP § 608.01(VI)), given that “>92%” is not a full equation, Examiner kindly requests Applicant to amend Claims 9 & 20 to read “the minimum transmittance T of the narrow-band filter is greater than 92%”, for clarity of the record. Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 9-14, 16, 18 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, Regarding Claim 3 recites the limitation “wherein any two adjacent diagnosis LED light source and the therapy light LED light source are spaced by 40°-50°” on Lines 1-2. It is unclear whether
a first diagnosis LED light source and a second, adjacent, diagnosis LED light source must be spaced 40°-50° apart; or
whether a first diagnosis LED light source and a first, adjacent, therapy LED light source must be spaced 40°-50° apart.
For the purpose of examination, “wherein any two adjacent diagnosis LED light source and the therapy light LED light source are spaced by 40°-50°” is being interpreted as a first, adjacent, therapy LED light source must be spaced 40°-50° apart. For the purpose of examination, “wherein any two adjacent LED light sources are spaced by 40°-50°”.
Regarding Claim 4-5, 9, 11-14, 20, Claims 4-5, 9, 11-14 & 20 recite the limitation “the central wavelength”. There is insufficient antecedent basis for these limitations in the claims. Additionally, the term “central” is a relative term which renders the claims indefinite. The term “central” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, “the central wavelength” is being interpreted as “a central wavelength” wherein “central” is being interpreted as any wavelength in the claimed ranges.
Regarding Claims 9 & 20, Claims 9 & 20 recite the limitations “the bandwidth” and “the minimum transmittance” on Lines 3-4. There is insufficient antecedent basis for these limitations in the claims. For the purpose of examination, “the bandwidth” and “the minimum transmittance” are being interpreted as “a bandwidth” and “a minimum transmittance”, respectively.
Regarding Claims 10, 16 & 18, Claims 10, 16 & 18 are rejected as being dependent upon claims previously rejected under 35 U.S.C. § 112(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 11 & 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshizaki et al. (hereinafter "Yoshizaki") (US 2017/0265731).
Regarding Claim 1, Yoshizaki discloses a digestive tract capsule endoscopy integrated with photodynamic diagnosis and therapy (Fig. 2, a capsule endoscope 2; [0022]), comprising
an imaging system (Fig. 2, an imaging system comprising an imaging unit 23, a top illumination unit 24 and a bottom illumination unit 24; [0028]),
a control system (Fig. 2, a control unit 30; [0028]),
a battery (Fig. 2, a battery 21; [0030]) and
a communication system (Fig. 2, a communication system comprising a sending unit 26 and a receiving unit 29; [0028]),
wherein, the imaging system comprises a fluorescent camera (Fig. 2, an imaging unit 23 comprising an image sensor 230 and a color filter 231, wherein the color filter 231 transmits narrow-band light with a wavelength range of 385nm – 445 nm to the image sensor 230 —Applicant’s specification, see Page 5, Para. 4, defines a fluorescent camera as a camera which receives light at 397-403nm— therefore the imaging unit 23 is a fluorescent camera; [0032] & [0033]), diagnosis LED light sources (Fig. 2, a top second light source unit 242 of the top illumination unit 24 and a bottom second light source unit 242 of the bottom illumination unit 24; [0036]) and therapy LED light sources (Fig. 2, a top first light source unit 241 of the top illumination unit 24 and a bottom first light source unit 241 of the bottom illumination unit 24; [0035]).
Regarding Claim 2, Yoshizaki discloses the digestive tract capsule endoscopy according to Claim 1. Yoshizaki further discloses wherein the imaging system is located on one end of the digestive tract capsule endoscopy (Fig. 2, the imaging system is substantially disposed in a dome portion 203; [0029]), the diagnosis LED light sources and the therapy LED light sources are radially spaced with the fluorescent camera as a center (the top 24 and the bottom 24 are radially spaced with the 23 disposed as a center; see Fig. 2).
Regarding Claim 4, Yoshizaki discloses the digestive tract capsule endoscopy according to Claim 1. Yoshizaki further discloses wherein the central wavelength of the diagnosis LED light sources is 390-410 nm (Figs. 2 & 4b, the top second light source unit 242 and the bottom second light source unit 242 emit light with a wavelength L2 of 415 nm ± 30 nm; [0036] & [0045]).
Regarding Claim 5, Yoshizaki discloses the digestive tract capsule endoscopy according to Claim 1. Yoshizaki further discloses wherein the central wavelength of the therapy LED light sources is 620-640 nm (Figs. 2 & 4b, the top first light source unit 241 and the bottom first light source unit 241 emit light with a wavelength L1 of white light wherein white light comprises red light wherein red light has a wavelength of 610 nm to 750 nm; [0035] & [0046]).
Regarding Claim 11, Yoshizaki discloses the digestive tract capsule endoscopy according to Claim 2. Yoshizaki further discloses wherein the central wavelength of the diagnosis LED light sources is 390-410 nm (Fig. 2, the top second light source unit 242 and the bottom second light source unit 242 emit a wavelength of 415 nm ± 30 nm; [0036]).
Regarding Claim 13, Yoshizaki discloses the digestive tract capsule endoscopy according to Claim 2. Yoshizaki further discloses wherein the central wavelength of the therapy LED light sources is 620-640 nm (Figs. 2 & 4b, the top first light source unit 241 and the bottom first light source unit 241 emit light with a wavelength L1 of white light wherein white light comprises red light wherein red light has a wavelength of 610 nm to 750 nm; [0035] & [0046]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 12 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki et al. (hereinafter "Yoshizaki") (US 2017/0265731) in view of Mizuno (US 2002/0198439).
Regarding Claim 3, Yoshizaki discloses the digestive tract capsule endoscopy according to Claim 2. Yoshizaki fails to explicitly disclose wherein any two adjacent diagnosis LED light source and the therapy LED light source are spaced by 40-50°.
However, Mizuno teaches a digestive tract capsule endoscopy (Fig. 1, a capsule type endoscope 1; [0029]) comprising
a camera (Fig. 1, an image pickup element 4; [0039]),
a plurality of LED light sources (Figs. 1 & 2, a plurality of LEDs 5; [0031]),
a control system (Fig. 1, an image signal processing circuit 6; [0032]),
a battery (Fig. 1, a battery 9; [0032]) and
a communication system (Fig. 1, a signal transmitting circuit 8; [0032]), and
wherein any two adjacent LED light sources are spaced by 40-50° (Fig. 2, a ring of eight LEDs 5 are spaced equidistantly around the image pickup element 4 therefore two adjacent LEDs 5 are 45° degrees apart (i.e.,                         
                            
                                
                                    360
                                    °
                                
                                
                                    8
                                
                            
                            =
                            45
                            °
                        
                    ); [0031]).
The advantage of the radial ring of LEDs is to form an evenly distributed light field (Mizuno; [0031]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the illumination units as disclosed by Yoshizaki, to be disposed in a radial ring as taught by Mizuno, to form an evenly distributed light field (Mizuno; [0031]).
Regarding Claim 12, Yoshizaki, as previously modified by Mizuno, discloses the digestive tract capsule endoscopy according to Claim 3. Yoshizaki further discloses wherein the central wavelength of the diagnosis LED light sources is 390-410 nm (Figs. 2 & 4b, the top second light source unit 242 and the bottom second light source unit 242 emit light with a wavelength L2 of 415 nm ± 30 nm; [0036] & [0045]).
Regarding Claim 14, Yoshizaki, as previously modified by Mizuno, discloses the digestive tract capsule endoscopy according to Claim 3. Yoshizaki further discloses wherein the central wavelength of the therapy LED light sources is 620-640 nm (Figs. 2 & 4b, the top first light source unit 241 and the bottom first light source unit 241 emit light with a wavelength L1 of white light wherein white light comprises red light wherein red light has a wavelength of 610 nm to 750 nm; [0035] & [0046]).
Claims 6-8, 15, 17 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki et al. (hereinafter "Yoshizaki") (US 2017/0265731) in view of Yokoi et al. (hereinafter "Yokoi") (US 2003/0171653).
Regarding Claims 6 & 15, Yoshizaki discloses the digestive tract capsule endoscopy according to Claims 1 & 2. Yoshizaki fails to explicitly disclose wherein emitting angles of the diagnosis LED light sources and the therapy LED light sources are independently 55°-65°.
However, Yokoi teaches a digestive tract capsule endoscopy (Figs. 1 & 2, a capsule endoscope 3; [0021]), comprising
a camera (Fig. 2, an image pickup device 23; [0026]),
LED light sources (Fig. 2, a plurality of LEDs 25; [0026]),
a control system (Fig. 2, a drive processing circuit 28; [0028]),
a battery (Fig. 2, a button battery 30; [0028]) and
a communication system (Fig. 2, a wireless communication circuit 29; [0028]); and
wherein emitting angles of the LED light sources are 55°-65° (Fig. 2, each of the plurality of LEDs 25 has an angle of emergence is 58°; [0046]).
The advantage of the emitting angles being 58° is to provide substantially constant illumination distribution for a wide angle lens which are used in capsule endoscopy (Yokoi; [0040]-[0042]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the illumination units as disclosed by Yoshizaki, to have emitting angles being 58° as taught by Yokoi, to provide substantially constant illumination distribution for a wide angle lens which are used in capsule endoscopy (Yokoi; [0040]-[0042]).
Regarding Claims 7-8, 17 & 19, Yoshizaki, as previously modified by Yokoi, discloses the digestive tract capsule endoscopy according to Claims 6 & 15.
Yokoi further teaches wherein secondary optical elements (Fig. 2, diffusing plates 25a; [0032]) are arranged on surfaces of the LED light sources (Fig. 2, the diffusing plates 25a are each arranged in front of each of the plurality of LEDs 25; [0041]) and wherein the secondary optical elements are lenses (Fig. 2, the diffusing plates 25a provide more divergent light beams wherein a lens is defined as an optical device which disperses (i.e., diffuses) light and therefore the diffusing plates 25a are lenses; [0032] & [0041]).
The advantage of the diffusing plates is to provide a wider angle of emitted light (Yokoi; [0032]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to further modify the illumination units as disclosed by Yoshizaki, to include the diffusing plates taught by Yokoi, to provide a wider angle of emitted light (Yokoi; [0032]).
Claims 9 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki et al. (hereinafter "Yoshizaki") (US 2017/0265731) in view of Qiu et al. (hereinafter "Qiu") (US 2020/0391046).
Regarding Claims 9 & 20, Yoshizaki discloses the digestive tract capsule endoscopy according to Claims 1 & 2. Yoshizaki further discloses wherein the fluorescent camera is provided with a narrow-band filter (Fig. 2, a color filter 231; [0032]), the central wavelength of the narrow-band filter is 397-403 nm (Figs. 2 & 4a, a wavelength λ1 of the color filter 231 is 415 nm ± 30 nm; [0033]), the bandwidth of the narrow-band filter is 30-100 nm (Figs. 2 & 4a, a bandwidth of the color filter 231 is ± 30 nm; [0033]).
Yoshizaki fails to explicitly disclose wherein the minimum transmittance T of the narrow-band filter is >92%.
However, Qui teaches an endoscope (Fig. 3, an endoscope 2; [0047]) comprising
a fluorescent camera (Fig. 3, an image sensor 21 which receives special light having a wavelength of 400 nm; [0054]) with a narrow-band filter (Fig. 3, a light cut filter 19; [0054]); and
the minimum transmittance T of the narrow-band filter is >92% (Figs. 3 & 8, the light cut filter 19 transmits 100% of light at 400 nm; [0053] & [0055]).
The advantage of the 100% transmission of light at 400 nm is to improve color reproduction (Qui; [0055]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the color filter as disclosed by Yoshizaki, to allow 100% transmission of light at 400 nm as taught by Qui, to improve color reproduction (Qui; [0055]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki et al. (hereinafter "Yoshizaki") (US 2017/0265731) in view of Qiu et al. (hereinafter "Qiu") (US 2020/0391046) as applied to Claim 9 above, and further in view of Pascal (US 2011/0270057).
Regarding Claim 10, Yoshizaki, as previously modified by Qui, discloses the digestive tract capsule endoscopy according to Claim 9. Yoshizaki fails to explicitly disclose wherein the narrow-band filter is fixedly adhered on an outer surface of the fluorescent camera.
However, Pascal teaches a digestive tract capsule endoscopy (Fig. 1, an in-vivo sensing device 200; [0020]), comprising
a fluorescent camera (Fig. 2, a fluorescent light sensor 230; [0020]) with a narrow-band filter (Fig. 2, an emission filter 231; [0022]); and
wherein the narrow-band filter is fixedly adhered on an outer surface of the fluorescent camera (Fig. 2, the emission filter 231 is disposed on the fluorescent light sensor 230; [0023]).
The advantage of attaching the filter directly onto the camera is to reduce noise from auto-fluorescing tissue (Pascal; [0022] & [0023]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the color filter as disclosed by Yoshizaki, as previously modified by Qui, to directly attach the filter onto the camera as taught by Pascal, to reduce noise from auto-fluorescing tissue (Pascal; [0022] & [0023]).
Claims 16 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki et al. (hereinafter "Yoshizaki") (US 2017/0265731) in view of Mizuno (US 2002/0198439) as applied to Claim 3 above, and further in view of Yokoi et al. (hereinafter "Yokoi") (US 2003/0171653).
Regarding Claim 16, Yoshizaki, as previously modified by Mizuno, discloses the digestive tract capsule endoscopy according to Claim 3.
Yoshizaki, as previously modified by Mizuno, fails to explicitly disclose wherein emitting angles of the diagnosis LED light sources and the therapy LED light sources are independently 55°-65°.
However, Yokoi teaches a digestive tract capsule endoscopy (Figs. 1 & 2, a capsule endoscope 3; [0021]), comprising
a camera (Fig. 2, an image pickup device 23; [0026]),
LED light sources (Fig. 2, a plurality of LEDs 25; [0026]),
a control system (Fig. 2, a drive processing circuit 28; [0028]),
a battery (Fig. 2, a button battery 30; [0028]) and
a communication system (Fig. 2, a wireless communication circuit 29; [0028]); and
wherein emitting angles of the LED light sources are 55°-65° (Fig. 2, each of the plurality of LEDs 25 has an angle of emergence is 58°; [0046]).
The advantage of the emitting angles being 58° is to provide substantially constant illumination distribution for a wide angle lens which are used in capsule endoscopy (Yokoi; [0040]-[0042]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the illumination units as disclosed by Yoshizaki, as previously modified by Mizuno, to have emitting angles being 58° as taught by Yokoi, to provide substantially constant illumination distribution for a wide angle lens which are used in capsule endoscopy (Yokoi; [0040]-[0042]).
Regarding Claim 18, Yoshizaki, as previously modified by Mizuno and Yokoi, discloses the digestive tract capsule endoscopy according to Claim 16.
Yokoi further teaches wherein secondary optical elements (Fig. 2, diffusing plates 25a; [0032]) are arranged on surfaces of the LED light sources (Fig. 2, the diffusing plates 25a are each arranged in front of each of the plurality of LEDs 25; [0041]) and wherein the secondary optical elements are lenses (Fig. 2, the diffusing plates 25a provide more divergent light beams wherein a lens is defined as an optical device which disperses (i.e., diffuses) light and therefore the diffusing plates 25a are lenses; [0032] & [0041]).
The advantage of the diffusing plates is to provide a wider angle of emitted light (Yokoi; [0032]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to further modify the illumination units as disclosed by Yoshizaki, as previously modified by Mizuno, to include the diffusing plates taught by Yokoi, to provide a wider angle of emitted light (Yokoi; [0032]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Luiken (US 2013/0281845) teaches a light emitting diode endoscope device.
Gat et al. (US 2013/0053928) teaches a device for in vivo light therapy.
Wilson (US 2009/0306474) teaches an in vivo camera with multiple sources to illuminate tissues at different distances.
Morgan et al. (US 2009/0216079) teaches a capsule imaging device for in vivo imaging.
Alfano et al. (US 2005/0215911) teaches a micro-scale compact device for in vivo medical diagnosis.
Hasegawa et al. (US 2005/0029437) teaches a capsule optical sensor.
Madar et al. (US 2004/0092825) teaches an indigestible fluorescence capsule endoscope.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795   

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795